FILED
                             NOT FOR PUBLICATION                             JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KULBIR SINGH,                                    No. 09-71468

               Petitioner,                       Agency No. A095-592-460

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Kulbir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence findings of fact, including

adverse credibility determinations. See Chebchoub v. INS, 257 F.3d 1038, 1042

(9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the implausibility of Singh’s testimony that he experienced the events

described in his asylum application, given that his application contained the

identical sequence and details of events contained in another application prepared

by Boota Singh Basi, and that Basi filed before Singh entered the United States.

See Singh v. Gonzales, 439 F.3d 1100, 1110 (9th Cir. 2006) (skepticism as to the

plausibility of testimony may be a proper basis for an adverse credibility

determination if the IJ’s logical inferences are supported by substantial evidence);

see also Fernandes v. Holder, 619 F.3d 1069, 1075 (9th Cir. 2010) (adverse

credibility determination based, in part, on Basi’s testimony that every application

he had ever filed was false supported by substantial evidence). Accordingly, in the

absence of credible testimony, Singh’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and Singh does not point to any other evidence that shows it is more




                                          2                                     09-71468
likely than not he would be tortured if returned to India, his CAT claim fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   09-71468